DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2009/0114304 A1 to Mohri et al. (Mohri) – cited in the IDS filed 7/30/2019.

With regard to claim 7, Mohri discloses a tube (Mohri, abstract, title) comprising: 
a corrugated metal tubular member (12, fig. 4(a), paragraph 0038); and 
a second covering part (22, fig. 4(a), paragraph 0038) that covers an outside of the tubular member (shown in fig. 4(a) and described in paragraph 0038), and forms a braided structure using a metal string member (paragraph 0048 describing the formation of the metal layer by woven or knit conductive metal wires.  Weaving is a type of braiding in which the braids cross at right angles) having (paragraph 0048).

With regard to claim 9, Mohri discloses the tube according to claim 7 as set forth above, and further discloses comprising a third covering part (20, fig. 4(a), paragraph 0048) made of an insulating resin (paragraph 0048 “The first and second resin layers 20, 24 may be conductive or insulating”) arranged between the tubular member and the second covering part, and covers the tubular member, wherein the second covering part covers the third covering part (as shown in fig. 4(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0114304 A1 to Mohri et al. (Mohri) in view of JP 2014-114252 A to Shibata Technotex Co. Ltd. (Shibata) – cited by applicant in the IDS filed 7/30/2019 with provided English translation.
	Shibata discloses an electrically conductive yarn that is woven into a fabric (Shibata, abstract), an analogous field of endeavor to the electrically conductive layer of material of Mohri.

With regard to claim 6, Mohri discloses a tube (Mohri, abstract, title) comprising: 
a corrugated metal tubular member (Mohri, 12, fig. 4(a), paragraph 0038); and 
a first covering part (22, fig. 4(a), paragraph 0038) that covers an outside of the tubular member (shown in fig. 4(a) and described in paragraph 0038), and forms a braided structure (paragraph 0048 describing the formation of the metal layer by woven or knit conductive metal wires.  Weaving is a type of braiding in which the braids cross at right angles) using a resin string member of which at least a part is covered by a metal (not disclosed) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048 of Mohri discloses the requirement of a lower electrical resistance for the metal of first covering part than the electrical resistance of the metal forming the corrugated tubular member).
	Mohri fails to disclose a resin string member of which at least a part is covered by a metal. 


With regard to claim 8, Mohri in view of Shibata discloses the tube according to claim 6 as set forth above, and Mohri further discloses comprising a third covering part (20, Mohri, fig. 4(a), paragraph 0038) made of an insulating resin (Mohri, paragraph 0039) arranged between the tubular member and the first covering part (shown in fig. 4(a)), and covers the tubular member (shown in fig. 4(a) and described in paragraphs 0038-0039), wherein the first covering part covers the third covering part (shown in fig. 4(a)).

With regard to claim 10, Mohri in view of Shibata discloses the tube according to claim 6 as set forth above, and Mohri further discloses wherein the string member in the first covering part is covered by winding a metal foil (Mohri, paragraph 0015) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048).

With regard to claim 11, Mohri in view of Shibata discloses the tube according to claim 8 as set forth above, and Mohri further discloses wherein the string member in the first covering part is covered (Mohri, paragraph 0015) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/              Examiner, Art Unit 3753